           Case 1:20-cr-02049-SMJ             ECF No. 33        filed 04/27/21      PageID.98 Page 1 of 2
 PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                         FILED IN THE
                                                              for                                    U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                            Eastern District of Washington
                                                                                                 Apr 27, 2021
                                                                                                    SEAN F. MCAVOY, CLERK

 U.S.A. vs.                      Urbina, Miguel                           Docket No.         0980 1:20CR02049-SMJ-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Miguel Urbina, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke sitting in the court at Yakima, Washington, on the 14th day of December 2020, under the following conditions:

Special Condition #5 (ECF. 16): GPS Location Monitoring: Defendant shall participate in a program of GPS location
monitoring. Defendant shall wear at all times, a GPS device under the supervision of United States Probation/Pretrial Services
Office

Special Condition #6 (ECF 16.): Home Confinement: Defendant shall be restricted at all times, to Defendant’s residence
except for: attorney visits; court appearances; case-related matters; court-ordered obligations; or other activities as
pre-approved by the United States Probation/Pretrial Services Office or Defendant’s supervising officer, including but not
limited to employment, religious services, and medical necessities.


           RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Mr. Urbina is alleged to be in violation of his pretrial release conditions by deviating from his approved
location monitoring schedule on April 25, 2021.

Conditions of pretrial release were reviewed and signed by Mr. Urbina on December 15, 2020, acknowledging an
understanding of his requirements to include special conditions number 5 and 6. On this same date, the location monitoring
program rules and expectations were also reviewed and signed by Mr. Urbina, acknowledging his understanding of the
program.

On April 25, 2021, this officer reviewed Mr. Urbina's daily activities via the BI Total Access Program. Mr. Urbina was
granted permission to leave his home at 10 a.m. and travel to Lowe's Home Improvement store in Union Gap, Washington,
to purchase wood. He was directed to return to his home by 12 p.m. At approximately 11 a.m. Mr. Urbina was observed at
718 South 6th Street in Yakima, which is the Mercado Latino convenience store. Mr. Urbina was in the store approximately
10 minutes. He returned home at approximately 11:20 a.m. This officer made telephone contact with Mr. Urbina asking about
the above-noted deviation. Mr. Urbina stated his mother had been sick all night and she requested he go to the convenience
store to get her some medication. This officer reminded Mr. Urbina he was not approved to deviate from his schedule and
there are other members residing in his household that could have gone to the store for his mother. Mr. Urbina acknowledged
his restrictions and advised he would remind his mother of his location monitoring requirements.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME
           Case 1:20-cr-02049-SMJ         ECF No. 33      filed 04/27/21    PageID.99 Page 2 of 2
  PS-8
  Re: Urbina,, Miguel
  April 27, 2021
  Page 2

                                                                   I declare under the penalty of perjury
                                                                   that the foregoing is true and correct.
                                                                   Executed on:         April 27, 2021
                                                             by    s/Linda J. Leavitt
                                                                   Linda J. Leavitt
                                                                   U.S. Pretrial Services Officer


THE COURT ORDERS

[X]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the
case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                     Signature of Judicial Officer

                                                                      4/27/2021

                                                                     Date
